DETAILED ACTION
The communication dated 4/8/2022 has been entered and fully considered.
Claims 1-18 are pending. Claim 2 has been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-18, in the reply filed on 4/8/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden on the Examiner.  This is not found persuasive because the Examiner has stated there would be undue burden for the following reasons: (a) the inventions have acquired a separate status in the art in view of their classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to because of the following informalities:  “10%;” should read “10%.”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “20%;” should read “20%.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierick et al. (U.S. PGPUB 2004/0262813), hereinafter PIERICK, in view of PÄRI (U.S. PGPUB 2020/0203819), hereinafter PARI, or in the alternative, in view of Anderson et al. (U.S. PGPUB 2001/0047042), ANDERSON.
Regarding claim 1, PIERICK teaches: A method (PIERICK teaches a method [Abstract]) comprising: plasticating polymeric material in an extruder in a plastication period of a first molding cycle (PIERICK teaches an extruder (12) of molding system (10) includes a polymer processing screw (14) that is rotatable within a barrel (16) to convey polymeric material in a downstream direction (18) [0026].); introducing a first dose of blowing agent into the polymeric material during the plastication period of the first molding cycle (PIERICK teaches the system includes a supercritical fluid additive introduction system (21) for introducing the supercritical fluid additive into the polymeric material thereby forming a mixture of polymeric material and supercritical fluid additive in polymer processing space [0026]. PIERICK teaches the supercritical fluid additive may function as a physical blowing agent [0047]. PIERICK teaches the polymeric material in the barrel (16) is generally in a fluid state at  the point of supercritical fluid additive introduction [0027]. PIERICK teaches the flow of supercritical fluid additive into the polymeric material may be metered, for example, by a metering device (39) positioned between source (22) and port (24) [0027; Figs. 1A-1C]); accumulating a first shot comprising blowing agent and polymeric material (PIERICK teaches the mixture of polymeric material and supercritical fluid additive is conveyed downstream by the rotating screw and accumulated in a region (38) within the barrel downstream of the screw [Fig. 1B; 0027].); injecting the first shot into a first mold during an injection period of the first molding cycle to form a first polymeric foam article (PIERICK teaches when the screw no longer plasticates polymeric material the introduction of supercritical fluid additive into the polymeric material is, or has been, stopped, for example, by the operation of an injector valve (40) associated with port (24) [0027]. PIERICK teaches the screw is moved axially in a downstream direction  by an injection device (42) to downstream end (32) of the barrel, returning to the screw position in Fig. 1A, to inject the accumulated charge of the mixture through outlet (26) of the extruder and into the cavity (44) defined between mold halves (46a, 46b) via a passageway (47) [0028]. A shut-off nozzle valve (45) associated with the outlet of the extruder typically is opened to permit the mixture to flow into the cavity [0028; Figs. 1A-1C]); plasticating polymeric material in an extruder during a plastication period of a second molding cycle (PIERICK teaches the molding cycle is reaped to produce additional molded articles, so this additional molded molding cycle is interpreted to be the “second molding cycle” [Figs. 1A; 0028]); introducing a second dose of blowing agent into the polymeric material during a plastication period of the second molding cycle (PIERICK teaches the system includes a supercritical fluid additive introduction system (21) for introducing the supercritical fluid additive into the polymeric material thereby forming a mixture of polymeric material and supercritical fluid additive in polymer processing space [0026]. PIERICK teaches the supercritical fluid additive may function as a physical blowing agent [0047]. PIERICK teaches the polymeric material in the barrel (16) is generally in a fluid state at  the point of supercritical fluid additive introduction [0027]. PIERICK teaches the flow of supercritical fluid additive into the polymeric material may be metered, for example, by a metering device (39) positioned between source (22) and port (24) [0027; Figs. 1A-1C]), wherein a mass of the second dose is pre-selected and controlled to have a different mass than the first dose by at least 5% (PIERICK teaches the system (10) includes a control system (25) that includes a control system (25) that is capable of controlling the injection molding process and/or supercritical fluid additive introduction into the polymeric material [0026]. The supercritical fluid additive introduction rate may be coupled, for example by the control system, to the flow rate of polymeric material to produce a mixture having the desired weight percentage. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to test the effectiveness of using the method as taught by PIERICK to provide a first and second dose which have substantially different blowing agent concentrations, by modifying and optimizing the amount of blowing agent provided during the second molding cycle, by routine experimentation, thus providing a mass of the second does which is preselected and controlled to have a different mass than the first dose, in order to create two different foam articles with substantially different properties such as mass and density properties.); accumulating a second shot comprising blowing agent and polymeric material (PIERICK teaches the mixture of polymeric material and supercritical fluid additive is conveyed downstream by the rotating screw and accumulated in a region (38) within the barrel downstream of the screw [Fig. 1B; 0027].); injecting the second shot into a second mold during an injection period of the second molding cycle to form a second polymeric foam article (PIERICK teaches when the screw no longer plasticates polymeric material the introduction of supercritical fluid additive into the polymeric material is, or has been, stopped, for example, by the operation of an injector valve (40) associated with port (24) [0027]. PIERICK teaches the screw is moved axially in a downstream direction  by an injection device (42) to downstream end (32) of the barrel, returning to the screw position in Fig. 1A, to inject the accumulated charge of the mixture through outlet (26) of the extruder and into the cavity (44) defined between mold halves (46a, 46b) via a passageway (47) [0028]. A shut-off nozzle valve (45) associated with the outlet of the extruder typically is opened to permit the mixture to flow into the cavity [0028; Figs. 1A-1C]).
If the Applicant remains unconvinced that PIERICK teaches: wherein a mass of the second dose is pre-selected and controlled to have a different mass than the first dose by at least 5%, in the alternative, in the same field of endeavor, injection molding, PARI teaches a first shot of injection molding has no blowing agent, and the second shot of the injection molding has blowing agent [0038]. PARI teaches in some examples, the second dose comprises more gas (blowing agent) than plastic by volume [0039; claim 18], which would inherently be more than 5% mass from the first dose. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify PIERICK, by having a higher second does, as suggested by PARI, in order to have a lower density cellular structure [claim 18].
In the alternative to PARI, in the same field of endeavor, injection molding, ANDERSON teaches introducing nitrogen gas and making the nitrogen level 0.047% by weight of the polymer [0068]. ANDERSON teaches in the next example, injecting 0.08% by weight of nitrogen into the plasticizing unit [0071], which is more than 5% of the first dose of 0.047%. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify PIERICK, by having a higher second dose, as suggested by ANDERSON, in order to create a product with more voids and use less raw material for a given volume [0003].
Regarding claim 3, PIERICK teaches: wherein the blowing agent comprises carbon dioxide and/or nitrogen (PIERICK teaches the supercritical fluid additive may have a variety of compositions including nitrogen and carbon dioxide [0048]).
Regarding claim 4, PARI further teaches: wherein the first polymeric foam article has a different mass than the second polymeric foam article (PARI teaches a first shot of injection molding has no blowing agent, and the second shot of the injection molding has blowing agent [0038]. PARI teaches in some examples, the second dose comprises more gas (blowing agent) than plastic by volume [0039; claim 18]).
Regarding claim 5, PIERICK teaches: wherein the first polymeric foam article has substantially the same mass as the second polymeric foam article (PIERICK teaches the system (10) includes a control system (25) that includes a control system (25) that is capable of controlling the injection molding process and/or supercritical fluid additive introduction into the polymeric material [0026]. The supercritical fluid additive introduction rate may be coupled, for example by the control system, to the flow rate of polymeric material to produce a mixture having the desired weight percentage. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to test the effectiveness of using the method as taught by PIERICK to provide a first and second dose which have the same mass, by modifying and optimizing the amount of blowing agent provided during the second molding cycle, by routine experimentation, in order to create two different foam articles with substantially different properties such as mass and density properties.).
Regarding claim 6, PIERICK teaches all of the limitations above, but does not explicitly teach: wherein the first polymeric foam article has a different void volume than the second polymeric foam article. In the same field of endeavor, injection molding, ANDERSON teaches different articles have different void volumes [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify PIERICK, by having articles with different void volumes,  as suggested by ANDERSON, in order to form microcellular polymeric articles using low levels of blowing agent [0014].
Regarding claim 8, PIERICK teaches all of the limitations above, but does not explicitly teach: wherein the first polymeric foam article and the second polymeric foam article have an average cell size of less than 100 micron. In the same field of endeavor, injection molding, ANDERSON teaches the articles produced have an average cell size of less than about 50 microns [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify PIERICK, by having articles with an average cell size of less than about 50 microns, as suggested by ANDERSON, in order to form microcellular polymeric articles using low levels of blowing agent [0014].
Regarding claim 9, PARI further teaches: wherein the second dose has a different mass than the first dose by at least 10% (PARI teaches a first shot of injection molding has no blowing agent, and the second shot of the injection molding has blowing agent [0038]. PARI teaches in some examples, the second dose comprises more gas (blowing agent) than plastic by volume [0039; claim 18], which would inherently be more than 5% mass from the first dose, which would inherently be more than 10%).
In the alternative, ANDERSON further teaches: wherein the second dose has a different mass than the first dose by at least 10% (ANDERSON teaches introducing nitrogen gas and making the nitrogen level 0.047% by weight of the polymer [0068]. ANDERSON teaches in the next example, injecting 0.08% by weight of nitrogen into the plasticizing unit [0071], which is more than 10% of the first dose of 0.047%).
Regarding claim 10, PARI further teaches: wherein the second dose has a different mass than the first dose by at least 20% (PARI teaches a first shot of injection molding has no blowing agent, and the second shot of the injection molding has blowing agent [0038]. PARI teaches in some examples, the second dose comprises more gas (blowing agent) than plastic by volume [0039; claim 18], which would inherently be more than 20% mass from the first dose).
In the alternative, ANDERSON further teaches: wherein the second dose has a different mass than the first dose by at least 20% (ANDERSON teaches introducing nitrogen gas and making the nitrogen level 0.047% by weight of the polymer [0068]. ANDERSON teaches in the next example, injecting 0.08% by weight of nitrogen into the plasticizing unit [0071], which is more than 20% of the first dose of 0.047%.).
Regarding claim 11, PIERICK teaches: wherein the blowing agent concentration in the first dose is substantially the same as the blowing agent concentration in the second dose (PIERICK teaches the system (10) includes a control system (25) that includes a control system (25) that is capable of controlling the injection molding process and/or supercritical fluid additive introduction into the polymeric material [0026]. The supercritical fluid additive introduction rate may be coupled, for example by the control system, to the flow rate of polymeric material to produce a mixture having the desired weight percentage. The desired condition, e.g. mass of supercritical fluid additive, and offset value may depend upon the particular process. The desired condition and/or offset value may be selected by the operator at the beginning of the process, or may be permanently programmed into the control system. The instant specification teaches the mass of blowing agent in a dose is selected to provide a desired blowing agent concentration of the blowing agent in the polymeric material [pg. 6]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to test the effectiveness of using the method as taught by PIERICK to provide a first and second dose which have substantially the same blowing agent concentrations, by modifying and optimizing the amount of blowing agent provided during the second molding cycle, by routine experimentation, thus providing a mass of the second does which is preselected and controlled to have a similar mass than the first dose, in order to create two different foam articles with substantially different properties such as mass and density properties).
Regarding claims 12-13, ANDERSON further teaches: wherein the blowing agent concentration in the first dose is different than the blowing agent concentration in the second dose (ANDERSON teaches introducing nitrogen gas and making the nitrogen level 0.047% by weight of the polymer [0068]. ANDERSON teaches in the next example, injecting 0.08% by weight of nitrogen into the plasticizing unit [0071], which would make the second blowing agent different than the first dose.).
Regarding claim 14, ANDERSON further teaches: wherein the blowing agent concentration in the first dose and the second dose is less than l % (ANDERSON teaches the blowing agent is introduced into the polymeric material within the polymer processing apparatus (30) in an amount of less than about 0.08% by weight or other, lower percentages as described for other articles [0047]).
Regarding claim 15, PARI further teaches: wherein the first shot has a mass that is different than a mass of the second shot (PARI teaches a first shot of injection molding has no blowing agent, and the second shot of the injection molding has blowing agent [0038]. PARI teaches in some examples, the second dose comprises more gas (blowing agent) than plastic by volume [0039; claim 18], which first and second shot would have different masses).
In the alternative, ANDERSON further teaches: wherein the first shot has a mass that is different than a mass of the second shot (ANDERSON teaches introducing nitrogen gas and making the nitrogen level 0.047% by weight of the polymer [0068]. ANDERSON teaches in the next example, injecting 0.08% by weight of nitrogen into the plasticizing unit [0071], which would make the second blowing agent mass different than the first blowing agent.).
Regarding claim 16, PIERICK teaches: further comprising programming the mass of the first shot and the mass of the second shot into a control system of a blowing agent introduction system (PIERICK teaches the system (10) includes a control system (25) that includes a control system (25) that is capable of controlling the injection molding process and/or supercritical fluid additive introduction into the polymeric material [0026]. The supercritical fluid additive introduction rate may be coupled, for example by the control system, to the flow rate of polymeric material to produce a mixture having the desired weight percentage. The desired condition, e.g. mass of supercritical fluid additive, and offset value may depend upon the particular process. The desired condition and/or offset value may be selected by the operator at the beginning of the process, or may be permanently programmed into the control system. The instant specification teaches the mass of blowing agent in a dose is selected to provide a desired blowing agent concentration of the blowing agent in the polymeric material [pg. 6]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to test the effectiveness of using the method as taught by PIERICK to provide a first and second dose which have substantially different blowing agent concentrations, by modifying and optimizing the amount of blowing agent provided during the second molding cycle, by routine experimentation, thus providing a mass of the second does which is preselected and controlled to have a different mass than the first dose, in order to create two different foam articles with substantially different properties such as mass and density properties.).
Regarding claim 18, PIERICK teaches: wherein the control system of the blowing agent introduction system is configured to control pre-pressurization and/or venting of the mold cavity (PIERICK teaches the injection device is capable of providing an injection pressure of no greater than about 80% the injection pressure necessary to forma and article from polymeric material free of a supercritical fluid additive within the cavity [0010]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierick et al. (U.S. PGPUB 2004/0262813), hereinafter PIERICK, PÄRI (U.S. PGPUB 2020/0203819), hereinafter PARI, and Anderson et al. (U.S. PGPUB 2001/0047042), ANDERSON, as applied to claim 1 above, and further in view of Kenny et al. (U.S. PGPUB 2008/0300355), hereinafter KENNY.
Regarding claim 7, PIERICK, PARI and ANDERSON teach all of the limitations above, but do not explicitly teach: wherein the first polymeric foam article has substantially the same void volume as the second polymeric foam article. In the same field of endeavor, KENNY teaches articles can be produced having a void volume within controlled limits [0052] and teaches the articles can have a void volume of at least about 5% [claim 18]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify PIERICK, PARI and ANDERSON, by having articles with the same void volumes, as suggested by KENNY, in order to articles of enhanced mechanical properties [0006].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierick et al. (U.S. PGPUB 2004/0262813), hereinafter PIERICK, PÄRI (U.S. PGPUB 2020/0203819), hereinafter PARI, and Anderson et al. (U.S. PGPUB 2001/0047042), ANDERSON, as applied to claim 1 above, and further in view of Pitscheneder et al. (U.S. PGPUB 2005/0053684), hereinafter PITSCHENEDER.
Regarding claim 17, PIERICK, PARI and ANDERSON teach all of the limitations above, but do not explicitly teach: further comprising communicating the mass of the first shot and/or the mass of the second shot by an RFID chip on coupled to the mold. In the same field of endeavor, injection molding, PITSCHENEDER teaches an RFID system that has a receiving unit (antenna) of the reading device that can be arranged in the inside wall of the mold cavity [0006]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify PIERICK, PARI and ANDERSON, by having an RFID system to read inside the mold cavity, as suggested by PITSCHENEDER, in order to use the read data to optimize the injection molding process [0004] and avoid or reduce an unwanted screening effect [0006].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierick et al. (U.S. PGPUB 2004/0262813), hereinafter PIERICK, PÄRI (U.S. PGPUB 2020/0203819), hereinafter PARI, and Anderson et al. (U.S. PGPUB 2001/0047042), ANDERSON, as applied to claim 1 above, and further in view of Baxi (U.S. 4,935,191), hereinafter BAXI.
Regarding claim 18, PIERICK teaches the limitations stated above. In the alternative, in the same field of endeavor, injection molding, BAXI teaches a valve means for venting the gas from the cavity, including means for controlling the rate of venting [Col. 2, lines 67-68 – Col. 3, lines 1-3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify PIERICK, PARI and ANDERSON, by controlling venting into the cavity, as suggested by BAXI, in order for the mold space to reach atmospheric pressure [Col. 3, lines 42-45].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748